Dove, J. Claimant, Municipal Tuberculosis Sanitarium, filed its complaint in the Court of Claims on February 2, 1968 in which it seeks the sum of $196.50 for services rendered. A Departmental Report was filed, which stated in part: “The total of $196.50 is due the vendor as all students received the services indicated on the voucher, and no payment was made to the vendor for the period shown.” Subsequently a written stipulation was entered into by claimant and respondent, which reads as follows: “The report of the Department of Vocational Education and Rehabilitation, dated March 13,1968, (a copy of which is attached hereto, marked exhibit A, and, by this reference, incorporated herein, and made a part hereof) shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “The Commissioner to which this case has been assigned and the Court may make and file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed, and the evidence herein stipulated. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $196.50. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing, and agree that the aforesaid order may be entered without either party being present.” This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. St. Mary’s Hospital, Decatur, of the Hospital Sisters of the Third Order of St. Francis, an Illinois Corporation, vs. State of Illinois, Case No. 5261, opinion filed February 24,1966. It appears that all qualifications for an award have been met in the instant case. Claimant, Municipal Tuberculosis Sanitarium, is therefore, hereby awarded the sum of $196.50.